Speir, J.
I am unable to perceive how the plaintiff can maintain this action on any principle of equitable jurisdiction. He does not claim to restrain the use of a name or a trademark or the publication of letters, but the publication of a circular containing false and fraudulent representations that certain parties are infringing his trade-mark rights by placing on the market imitations of his soft capsules, and warning the trade that the defendant had the exclusive right to use the trade-mark “ soft capsules,” according to law, and that he would promptly punish to the full extent of the law any encroachments on his rights. The circular is not addressed to the plaintiff, but to the trade. It is true the complaint sets forth specific instances in which the persons therein named, who had intended to make purchases of him, had been deterred therefrom by written representations of the purport set forth in the circular, and who had been induced thereby to withdraw their custom from the plaintiff. There is no reference therein to the plaintiff or his business, except as the facts might apply to him. It does not appear* that the plaintiff was under any obligation or* duty to protect the persons or public threatened by the circular, if they should do the acts therein denounced. The plaintiff’s goods were not presented to the public by labels or* boxes in which they were inclosed at all resembling the goods prepared and put upon the market by the defendant. The jurisdiction of a court of equity does not extend to false representations as to the character or* quality of the plaintiff’s property, or to his title thereto, when it involves no breach of trust or contract, nor *135does it extend to cases of libel or slander. Equitable jurisdiction to restrain the use of a name or a trade-mark or letters, rests upon the ground of plaintiff’s property in his name, trade-mark or letters, and of the unlawful use thereof.
The complaint alleges no trust or contract between the parties, and no use of the plaintiff’s name, but only that the defendant made false and fraudulent representations that the articles manufactured by certain persons in the trade were infringements of letters-patent to which the defendant has a legal and exclusive right. If it be admitted, as claimed by the plaintiff, that the contents of the circular were false, that fact does not confer jurisdiction.
If the plaintiff has any remedy, it is by action at law (Wolfe et al. agt. Burke et al, 56 N. Y., 115; Boston Diatete Co. agt. Florence Man'f'g Co. 114 Mass., 169.)
The complaint must be dismissed.